Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00340-CR

                                     Veronica HERNANDEZ,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2018CR6780W
                             Honorable Frank J. Castro, Judge Presiding

PER CURIAM

Sitting:         Sandee Bryan Marion, Chief Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice

Delivered and Filed: August 28, 2019

DISMISSED FOR WANT OF JURISDICTION

           On July 6, 2018, appellant was placed on community supervision for a period of three

years. On January 30, 2019, the trial court signed an order amending the conditions of her

community supervision. Appellant appears to be appealing the trial court’s order amending the

conditions of her community supervision. However, this court does not have jurisdiction to

consider an appeal from an order altering or modifying the conditions of community supervision.

See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112,

113 (Tex. App.—San Antonio 1995, no pet.).
                                                                                      04-19-00340-CR


        Based on the foregoing, we ordered appellant to show cause in writing on or before August

12, 2019 stating why this appeal should not be dismissed for want of jurisdiction. Appellant’s

counsel filed a response, stating appellant does not have the right to appeal because the trial court

denied the request for permission to appeal. Accordingly, we dismiss the appeal for want of

jurisdiction.

                                                  PER CURIAM

Do Not Publish




                                                -2-